Petitioner in this proceeding pursuant to CPLR article 78, transferred to this court by order of the Supreme Court, New York County (David B. Saxe, J.), entered on or about March 1, 1989, challenging a determination by respondents dated September 7, 1988, which adopted the finding that petitioner was guilty of the charges of incompetency and misconduct and adopted the recommendation that he be dismissed from the Housing Police force, is unanimously denied, respondents’ determination confirmed and the proceeding dismissed, without costs or disbursements.
Petitioner’s claim that respondents lacked a reasonable basis for suspecting him of drug use is without merit. Petitioner’s own handwritten, notarized letter of September 17, 1987, together with the allegation of drug use made by his common-law wife, was sufficient to provide a reasonable basis for ordering the drug test (Matter of King v McMickens, 120 AD2d 351, affd 69 NY2d 840). Petitioner tested positive for drug use and his only defense was that he never knowingly ingested cocaine or other drugs. However, the testimony of his girlfriend, that she slipped cocaine into his soft drink when petitioner came to visit her a few days before his drug test, was rejected by the Hearing Officer as not credible. The substantial, uncontested evidence clearly supports the Hearing Officer’s determination that petitioner was guilty of the charges preferred against him and, thus, is not subject to further judicial review. (Matter of Silberfarb v Board of Coop. Educ. Servs., 60 NY2d 979; Matter of Reingold v Koch, 111 AD2d 688 [1st Dept], affd 66 NY2d 994.) Concur—Murphy, P. J., Kupferman, Ross, Asch and Rubin, JJ.